UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-7816


WILLIAM T. SIMS,

                Plaintiff - Appellant,

           v.

UNKNOWN,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:15-cv-00533-GBL-IDD)


Submitted:   February 23, 2016            Decided:   February 26, 2016



Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William T. Sims, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William     T.     Sims    appeals      the    district    court’s    order

dismissing his complaint without prejudice for failing to comply

with a court order. *          We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Sims v. Unknown, No. 1:15-cv-00533-GBL-

IDD (E.D. Va. Oct. 21, 2015).              We deny Sims’ motion to appoint

counsel and dispense with oral argument because the facts and

legal    contentions    are     adequately    presented    in   the   materials

before   this   court    and    argument    would   not   aid   the   decisional

process.



                                                                        AFFIRMED




     * Although the district court dismissed Sims’ complaint
without prejudice, we possess jurisdiction over this appeal
because the dismissal was based on Sims’ failure to comply with
a court order, not on account of a flaw in the complaint.
Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d
1064, 1066-67 (4th Cir. 1993).



                                       2